RICE, 0. J.
The adjustment of suits and controversies by arbitration has uniformly been much favored by legislation, as well as by the common law as understood in this State.— Tankersley v. Richardson, 2 Stew. Rep. 130 ; Wright v. Bolton, 8 Ala. R. 548 ; Code, § 2709. When the parties to a suit, pending in the circuit court, agree in writing, that the matter in controversy shall be submitted to the decision of arbitrators, chosen and named by them, and that the award shall be entered as the judgment of the court; and the court thereupon refers the matter in controversy to -these arbitrators, and the award is returned into court by them, and clearly decides the matter in controversy in favor of one party, and against the other, and shows on its face that the arbitrators were duly sworn, it is not erroneous, on such return of tho award, to enter up judgment on it, and in accordance with its terms.
As the agreement by which the parties submitted the cause to tho decision of the arbitrators, and procured the order of reference by the court, did not require or stipulate that notice of the award should be given to the parties ; and as the reference was made of a suit actually pending in court, of *327the proceedings in wliicb the law required the parties to take notice at their peril, the judgment on the award cannot be reversed, merely because the record does not- affirmatively show that actual notice of the award was given to the parties. In such case, we incline to think no actual notice was necessary. — Douglass v. Howland, 24 Wend. R. 35. But, if it were necessary, we should be bound to presume, to support the judgment, that it had been given, as such presumption is not inconsistent with anything appearing in the record.— Tankersley v. Richardson, supra; Reynolds v. Reynolds, 15 Ala. R. 398 ; Price v. Kirby, 1 Ala. R. 184; Gibbs v. Berry, 13 Iredell, 388 ; Devereux v. Burgwin, 11 ib. 490 ; Anders v. Anders, 9 ib. 214.
To such an award, in such a case, no objection can bo made in this court, which was not made in the court below. — Price v. Kirby, supra; Wright v. Bolton, supra.
No objection haying been made in the court below to the award, the foregoing views compel us to affirm the judgment.